
	

115 SRES 132 ATS: Congratulating the Ashland University women's basketball team for winning the 2017 National Collegiate Athletic Association division II championship.
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 132
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Portman (for himself and Mr. Brown) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		April 27, 2017Committee discharged; considered and agreed toRESOLUTION
		Congratulating the Ashland University women's basketball team for winning the 2017 National
			 Collegiate Athletic Association division II championship.
	
	
 Whereas the Ashland University Eagles won the 2017 National Collegiate Athletic Association (referred to in this preamble as the NCAA) division II women's basketball championship game against the Virginia Union University Panthers at Alumni Hall on the campus of Ohio Dominican University by a score of 93 to 77;
 Whereas, with a record of 37–0, the Ashland University Eagles achieved the best record ever by an NCAA division II women’s team;
 Whereas the 2017 NCAA championship was the second division II national championship for Ashland University during the last 5 years;
 Whereas head coach Robyn Fralick was named the 2017 United States Marine Corps Women's Basketball Coaches Association NCAA Division II Coach of the Year;
 Whereas assistant coach Kari Pickens was named the 2017 Women's Basketball Coaches Association NCAA Division II Assistant Coach of the Year;
 Whereas junior forwards Laina Snyder and Andi Daugherty were named Division II Conference Commissioner’s Association All-Americans; and
 Whereas Laina Snyder was named the Most Outstanding Player of the NCAA division II women's basketball tournament: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Ashland University women's basketball team on winning the 2017 National Collegiate Athletic Association division II championship; and
 (2)recognizes the contributions and achievements of each player, coach, and staff member of the Ashland University women's basketball team who contributed to the 2016–2017 undefeated season.
			
